NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       NOV 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ALEJANDRO ALERS, Sr.,                            No. 14-55774

                   Plaintiff-Appellant,           D.C. No. 2:14-cv-00611-GW-JCG

   v.
                                                  MEMORANDUM*
 BANK OF AMERICA, N.A.,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                      George H. Wu, District Judge, Presiding

                           Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Alejandro Alers, Sr. appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Racketeering Influenced and

Corrupt Organizations Act (“RICO”) arising from a withdrawal from Alers’ bank

account with Bank of America, N.A. We have jurisdiction under 28 U.S.C.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s dismissal under Federal Rule of

Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Alers’ RICO claims against Bank of

America, N.A. as precluded by California’s doctrine of res judicata because the

parties previously litigated the claims to final judgment in California state

court. See Adam Bros. Farming, Inc. v. County of Santa Barbara, 604 F.3d 1142,

1148-49 (9th Cir. 2010) (describing California’s res judicata requirements).

          The district court properly determined that defendant’s attorneys are

immune from liability under the Noerr-Pennington doctrine because Alers’ factual

allegations in his complaint failed to establish that the sham exception is

applicable. See Sosa v. DIRECTV, Inc., 437 F.3d 923, 929-30, 938 (9th Cir.

2006) (explaining the Noerr-Pennington doctrine and the circumstances where the

sham exception is applicable).

      The district court did not abuse its discretion by denying Alers’ motions for

entry of default judgment. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.

1986) (setting forth the standard of review and factors for determining whether to

enter default judgment).

                                            2                                     14-55774
      We do not consider arguments that were not presented to the district court.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Alers’ request for judicial notice, filed on October 20, 2014, is granted.

      AFFIRMED.




                                          3                                    14-55774